Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 5/28/2021 and 8/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to Thermal management system, classified in H05K7/203.
II. Claims 15-20, drawn to method of using thermal management system, classified in G06F1/206.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product does not to adjust the temperature difference between the plurality of droplets and vapor working fluid based on the immersion bath temperature. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Without restriction would be a serious search and/or examination burden if restriction were not required due to the inventions being placed in different class/subclass. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Paul Taylor on 8/10/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilton (U.S 2007/0144708 A1).  
In regards to Claim 1, Tilton discloses a thermal management system comprising: an immersion tank (Fig.1, #102); a working fluid (Fig.1, paragraphs [0017-0020], which discloses a working fluid is within the tank) at least partially positioned in the immersion tank (Fig.1); a heat exchanger (Fig.1, #132) configured to transfer thermal energy from the working fluid to ambient air to cool the working fluid (Fig.1 and paragraph [0018], discloses ambient air to cool the working fluid); a first fluid conduit (Fig.1, #130 which is a pipe) providing fluid communication from the immersion tank to the heat exchanger (Fig.1); and a second fluid conduit (Fig.1, #144) providing fluid communication from the heat exchanger to a spray nozzle (Fig.1, #106) to spray working fluid into the immersion tank (Fig.1 and paragraph [0017]).
In regards to Claim 2, Tilton discloses the thermal management system of claim 1, further comprising at least one heat-generating component (Fig.1, #108, load boards) positioned at least partially in an immersion bath of liquid working fluid in the immersion tank (Fig.1, discloses the enclosure containing liquid such that a portion of a load board #108 is partially positioned within the working fluid).
In regards to Claim 3, Tilton discloses the thermal management system of claim 1, further comprising a vapor working fluid positioned in a headspace of the immersion tank above an immersion bath of liquid working fluid in the immersion tank (Fig.1 the office interprets the head space to be above the load boards #108 and liquid bath and below the spray modules #106).
In regards to Claim 4, Tilton discloses the thermal management system of claim 1, wherein the heat exchanger is configured to lower a temperature of the working fluid by at least 40C. (Fig.1, #132 is configured to lower the working fluid by at least 40C, as the working fluid is cooled from a vapor state back to a liquid state). 
In regards to Claim 5, Tilton discloses the thermal management system of claim 1, wherein the first fluid conduit (Fig.1, #130) is coupled to the immersion tank to provide fluid communication with an immersion bath of liquid working fluid in the immersion tank and draw liquid working fluid from the immersion bath (Fig.1, and paragraph [0018]). 
In regards to Claim 8, Tilton discloses the thermal management system of claim 1, wherein the spray nozzle is positioned on a side of the immersion tank (Fig.1, #106 is positioned on a side of tank #102).
In regards to Claim 13, Tilton discloses the thermal management system of claim 1, further comprising a fluid pump (Fig.1, #142) positioned in-line in the first fluid conduit or the second fluid conduit (Fig.1, #142 is positioned in line with #144 (second fluid conduit)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tilton (U.S 2007/0144708 A1) in view of Weber (U.S 9,383,145).
In regards to Claim 4, Tilton discloses the thermal management system of claim 1, wherein the heat exchanger is configured to lower a temperature of the working fluid by at least 40C. 
Tilton does disclose a heat exchanger which converts vapor back into liquid (Fig.1, #132 is configured to lower the working fluid by at least 40C, as the working fluid is cooled from a vapor state back to a liquid state). 
Tilton fails to explicitly disclose: Wherein the heat exchanger is configured to lower a temperature of the working fluid by at least 40C.
However, Weber discloses: Wherein the heat exchanger is configured to lower a temperature of the working fluid by at least 40C (Column 4, lines 1-5 and 36-50, which discloses the heat exchanger reducing the working fluid by at least 40C, as such the office notes that with the combination of Tilton in view of Weber, the heat exchanger which converts vapor phase of the working fluid to a liquid phase (as taught by Tilton) would be modified to reduce the temperature of the working fluid by at least 40C (as taught by Weber) to effectively cool the heat generating components). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat exchanger which converts vapor phase of the working fluid to a liquid phase (as taught by Tilton) would be modified to reduce the temperature of the working fluid by at least 40C (as taught by Weber) to effectively cool the heat generating components).By reducing the working fluid by at least 40C would ensure the heat generating components are cooled by the working fluid to prevent any damage. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tilton (U.S 2007/0144708 A1) in view of Adiga (U.S 2004/0250562 A1). 
In regards to Claim 6, Tilton discloses the thermal management system of claim 1.
Tilton fails to explicitly disclose: Wherein the spray nozzle distributes liquid working fluid in droplets having an average droplet size less than 1 mm in diameter.
However, Adiga discloses: Wherein the spray nozzle distributes liquid working fluid in droplets having an average droplet size less than 1 mm in diameter (Paragraph [0014], discloses less than 1mm in diameter, as such the office notes that with the combination of Tilton in view of Adiga, the spray nozzle which distributes liquid fluid (as taught by Tilton) would be modified such that the size of the droplets are less than 1mm in diameter (as taught by Adiga) to efficiently cool the heat generating component within the enclosure).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the spray nozzle which distributes liquid fluid (as taught by Tilton) such that the size of the droplets are less than 1mm in diameter (as taught by Adiga) to efficiently cool the heat generating component within the enclosure). By reducing the size of the droplets coming out of the spray nozzles, would accomplish the goals of efficient rapid cooling by using small droplets of dielectric fluid (increase vaporization rate which promotes rapid heat exchange), which can penetrate hard to reach places and pass through densely package systems (Adiga, paragraph [0014 & 0037]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tilton (U.S 2007/0144708 A1) in view of Banerjee (U.S 10,321,603). 
In regards to Claim 7, Tilton discloses the thermal management system of claim 1, wherein the working fluid has a boiling temperature less than 600C.
Tilton fails to explicitly disclose: Wherein the working fluid has a boiling temperature less than 600C.
However, Banerjee discloses: Wherein the working fluid has a boiling temperature less than 600C (Column 1, lines 25-30, which disclose working fluid to have boing temperature less than 60 deg C, as such the office notes that with the combination of Tilton in view of Banerjee, the working fluid used to cool the heat generating components (as taught by Tilton) would be modified such that the working fluid has a boiling temperature less than 600C (as taught by Banerjee) to properly cool said components). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the working fluid used to cool the heat generating components (as taught by Tilton) such that the working fluid has a boiling temperature less than 600C (as taught by Banerjee) to properly cool said components. By including a working fluid which boils at temperatures less than 600C, would ensure that most conventional electronic devices will operate well below the upper operating limits, resulting in longevity of said devices (Banerjee, Column 1, lines 30-33). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tilton (U.S 2007/0144708 A1) in view of Patel (U.S 2001/0002541 A1). 
In regards to Claim 9, Tilton discloses the thermal management system of claim 1,
Tilton fails to explicitly disclose: Wherein the spray nozzle is positioned on a top surface of the immersion tank.
However, discloses: Wherein the spray nozzle (Fig.6, #96) is positioned on a top surface of the immersion tank (Fig.6, #96 is positioned on a top surface of the tank #94), as such the office notes that with the combination of Tilton in view of Patel, the spray nozzle module above the heat generating components in the enclosure (as taught by Tilton) would be modified to be positioned on a top surface of the enclosure (as taught by Patel) to direct the droplets directly on top of the heat generating components).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the spray nozzle module above the heat generating components in the enclosure (as taught by Tilton) to be positioned on a top surface of the enclosure (as taught by Patel) to direct the droplets directly on top of the heat generating components. By placing the spray module on the top surface of the enclosure, would enable direct impingement of coolant and furthermore, help condense any vapor in contact with said droplets. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tilton (U.S 2007/0144708 A1) in view of Rajasubramanian hereafter as, Raj (U.S 5,890,371).
In regards to Claim 10, Tilton discloses the thermal management system of claim 1.
Tilton fails to explicitly disclose: Wherein the heat exchanger includes a plurality of heat pipes.
However, Raj discloses: Wherein the heat exchanger includes a plurality of heat pipes (Fig.1, #12, column 1, lines 30-33, which discloses a heat exchanger located in the ambient environment having heat pipes, as such the office notes that with the combination of Tilton in view of Raj, the heat exchanger used to cool the working fluid using ambient air (as taught by Tilton) would be replaced with an heat exchanger including heat pipes (as taught by Raj) to cool the working fluid prior to the spray nozzles).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat exchanger used to cool the working fluid using ambient air (as taught by Tilton) to be replaced with a heat exchanger including heat pipes (as taught by Raj) to cool the working fluid prior to the spray nozzles. By utilizing heat pipes within a heat exchanger, would increase the rate of heat exchange between the working fluid and the ambient environment, without increase energy usage. 



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tilton (U.S 2007/0144708 A1) in view of Berg (WO 2020/176746 A1)
In regards to Claim 11, Tilton discloses the thermal management system of claim 1.
Tilton fails to explicitly disclose: Wherein the heat exchanger includes a thermal transfer coil.
However, Berg discloses: Wherein the heat exchanger includes a thermal transfer coil (Fig.1 and paragraph [0042], which discloses the heat exchanger comprising a single coil, as such the office notes that with the combination of Tilton in view of Stegall, the heat exchanger used to cool the working fluid (as taught by Tilton) would be modified to include a single coil heat exchanger (as taught by Berg) to cool the working fluid prior to the nozzles). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat exchanger used to cool the working fluid (as taught by Tilton) would be modified to include a single coil heat exchanger (as taught by Berg) to cool the working fluid prior to the nozzles. By including a single coil (thermal transfer coil) heat exchanger, would reduce manufacturing costs with a single coil and operates with low energy consumption while increasing the heat dissipation efficiency (Berg, paragraph [0028]).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tilton (U.S 2007/0144708 A1) in view of Reynov (U.S 9,901,007)
In regards to Claim 12, Tilton discloses the thermal management system of claim 1.
Tilton fails to explicitly disclose: Wherein the heat exchanger includes a fan configured to flow air through the heat exchanger.
However, Reynov discloses: Wherein the heat exchanger (Fig.1, #145) includes a fan (Fig.1, #150) configured to flow air through the heat exchanger (Fig.1 which discloses air flowing through the heat exchanger, as such the office notes that with the combination of Tilton in view of Reynov, the heat changer external to the enclosure (as taught by Tilton) would be modified to include a fan (as taught by Reynov) to provide cool air to said heat exchanger).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat changer external to the enclosure (as taught by Tilton) would be modified to include a fan (as taught by Reynov) to provide cool air to said heat exchanger. By providing a fan with the heat exchanger, would ensure cool air is being supplied continually across said exchanger to ensure proper cooling of the working fluid. 

In regards to Claim 14, Tilton discloses a thermal management system comprising: an immersion tank (Fig.1, #102); a working fluid (Fig.1 and abstract) at least partially positioned in the immersion tank (Fig.1); a heat exchanger (Fig.1, #132) configured to transfer thermal energy from the working fluid to ambient air to cool the working fluid (Fig.1 and paragraph [0018]); a first fluid conduit (Fig.1, #130) providing fluid communication from the immersion tank to the heat exchanger (Fig.1, #130 is fluidly connected to #132); a second fluid conduit (Fig.1, #144) providing fluid communication from the heat exchanger to a spray nozzle (Fig.1, #106) to spray working fluid into the immersion tank (paragraph [0018]); at least one sensor to measure a temperature of the working fluid (Paragraph [0052], which discloses using a controller in conjunction with a sensor to determine temperature); an airflow through the heat exchanger (Fig.1, #134); - Page 30 -Docket No.: 409321-US-NPa fluid pump (Fig.1, #142) positioned in-line in the first fluid conduit or the second fluid conduit (Fig.1, #142 in line with #144); and a logic controller in data communication with the at least one sensor and to adjust the fluid pump in response to a measured temperature (Fig.1 and paragraph [0052 & 0067], which discloses a logic controller used to communicate with a sensor to controller the flow rate via the pump (increase speed) based on the working fluid temperature).
Tilton fails to explicitly disclose: A fan configured to provide an airflow
However, Reynov discloses: Wherein the heat exchanger (Fig.1, #145) includes a fan (Fig.1, #150) configured to flow air through the heat exchanger (Fig.1 which discloses air flowing through the heat exchanger, as such the office notes that with the combination of Tilton in view of Reynov, the heat changer external to the enclosure (as taught by Tilton) would be modified to include a fan (as taught by Reynov) to provide cool air to said heat exchanger).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat changer external to the enclosure (as taught by Tilton) would be modified to include a fan (as taught by Reynov) to provide cool air to said heat exchanger. By providing a fan with the heat exchanger, would ensure cool air is being continually supplied across said exchanger to ensure proper cooling of the working fluid. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Havey (US 5,943,211) – Discloses an immersion tank comprising a plurality of heat generating components, wherein said tank includes nozzles to spray a working fluid on said components to provide cooling and wherein said fluid is transported via pipes and a pump to a heat exchanger and back within the enclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835